CAMPBELL, Judge.
Defendant’s only exception in the record is to the judgment sentencing him to imprisonment for twenty to twenty-five years. The theory of defendant’s assignment of error is that because the two eyewitnesses were doubtful about pretrial identification of the defendant as one of the perpetrators of the crime, the judge abused his discretion by imposing cruel and unusual punishment.
At the trial both witnesses to the armed robbery were positive that defendant was one of the three robbers. They recognized his facial appearance, particularly a scar over his left eye. Prior to trial at a lineup in which defendant stood number four out of five or six Negro males, witness Prince said he thought number four was one of the robbers, but that he was not certain. Witness Sehrecengost did not identify anyone in the lineup. After the lineup each witness examined a group of photographs, and each independently of the other picked out defendant’s photograph.
We find in this evidence absolutely no hint of'suggestiveness in the pretrial identification of the defendant. Since defendant did not enter even a general objection to the in-court identification, he was not entitled to a voir dire hearing. State v. Stepney, 280 N.C. 306, 185 S.E. 2d 844 (1972).
A sentence of imprisonment which is within the maximum authorized by statute is not cruel or unusual in a constitutional sense. See State v. Johnson, No. 735SC369, filed in the Court of Appeals on 23 May 1973.
Affirmed.
Judges Hedrick and Vaughn concur.